       Case 2:18-cr-00135-TLN Document 62 Filed 09/23/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, #288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     KENNETH WAYNE MELTON
6
     SF49-Sac!
7
                             IN THE UNITED STATES DISTRICT COURT
8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  )   Case No. 2:18-CR-00135-TLN
                                                )
11        Plaintiff,                            )
                                                )   ORDER EXTENDING DEADLINE FOR SELF-
12                vs.                           )   SURRENDER
                                                )
13   KENNETH WAYNE MELTON,                      )   Judge: Hon. Troy L. Nunley
                                                )
14        Defendant.                            )
                                                )
15                                              )
16
17          IT IS HEREBY ORDERED, for the reasons stated by the defendant in the motion filed at
18   ECF 56, that the defendant’s self-surrender date is extended from September 30, 2020, to
19   January 5, 2021. The defendant is ordered to surrender to the facility designated by the Bureau of

20   Prisons on January 5, 2021 before 2:00 p.m., or if not designated, the U.S. Marshal’s Office in
     Sacramento. Defendant shall comply with all terms of pretrial supervision until that date.
21
22
            DATED: September 23, 2020
23
24
25                                                           Troy L. Nunley
                                                             United States District Judge
26
27
28

      Order Extending Deadline For Self-             -1-
      Surrender
